Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-8 would be allowable if (a) rewritten in independent form including all of the limitations of the base claim and any intervening claims and (b) overcome the written description rejections of Claims 3-8.  If Applicant believes the features in Claim 3 are supported, please schedule an interview with the Examiner to resolve the issue to avoid unnecessary round(s) of prosecution.   

Claim 3, when combined with its parent claims, is distinguished from Weise et al. (Weise) (US 10452896 B1) in view of Newell et al. (Newell) (US 20190265945 A1) and Madzhunkov et al. (Madzhunkov) (US 20190147676 A1), because of the combination of all limitations, particularly the limitations “generating by the processor a user mesh representing a three dimensional shape for at least the facial hair user feature; wrapping by the processor the user mesh with a generic mesh for the facial hair user feature to generate a wrapped mesh; and utilizing the wrapped user mesh to compare the facial hair user feature with the plurality of facial hair avatar features in the avatar facial hair feature category” (Claim 3). 


Claim Interpretation 
Regarding “a user’s likeness,” the Examiner adopts Applicant’s interpretation that likeness of a user’s facial expression is not the “user’s likeness.”  The user’s likeness requires physical resemblance. 
Regarding “selecting . . . from an avatar feature database,” the Examiner adopts Applicant’s interpretation that finding appropriate parameters to define an avatar feature is not selecting from a database. 

Claim Objections 
Claim 1 is objected to because of the following informalities: Applicant forgot to delete an unnecessary comma after “an avatar facial hair feature category.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112 
Claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “generating by the processor a user mesh representing a three dimensional shape for at least the facial hair user feature; wrapping by the processor the user mesh with a generic mesh for the facial hair user feature to generate a wrapped mesh; and utilizing the wrapped user mesh to compare the facial hair user feature with the plurality of facial hair avatar features in the avatar facial hair feature category” (emphasis added). 
The particular combination of “facial hair” and the “wrapping” and “utilizing” steps are not supported by Applicant’s specification. 
For example, comparing FIGS. 9A and 9B, the landmark locations in the user mesh 468 are clustered and difficult to analyze, but once wrapped with the generic mesh, the wrapped mesh 470 includes the landmarks spaced at the right locations and the mesh is oriented in the correct direction. In one example, the wrapping step acts to create a duplicate of the scanned user mesh, but with clean geometry that can be measured and extracted.”  Spec. ¶ 57. 

    PNG
    media_image1.png
    383
    501
    media_image1.png
    Greyscale
 
The generic mesh as shown in Fig. 9B is hairless.  The Examiner went through the specification and did not find teachings on the “generic mesh for the facial hair.”


Duty to disclose information material to patentability 
Applicant did not file any IDS. The Examiner reminds Applicant that he has the duty to disclose, if he finds information material to patentability. 37 C.F.R. 1.56 (a) recites “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned” (emphasis added).

Response to Amendment 
This is in response to applicant’s amendment/response filed on 2/2/2021, which has been entered and made of record.  Claims 1-6, 8, 9, and 15-16 have been amended.  No claim has been cancelled.  Claims 19 and 20 have been added.  Claims 1-20 are pending in the application. 

Applicant’s amendments and arguments filed 2/2/2021 have been entered and considered.  Applicant’s arguments are moot in view of the Examiner’s new ground of rejection.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weise et al. (Weise) (US 10452896 B1) in view of Newell et al. (Newell) (US 20190265945 A1) and Madzhunkov et al. (Madzhunkov) (US 20190147676 A1).
A method to generate individualized user avatars representative of a user's likeness and a character design framework (
    PNG
    media_image2.png
    617
    800
    media_image2.png
    Greyscale

  ) comprising: 

determining by the processor one or more feature landmarks for the user Fig. 3 310 “LANDMARK DETECTOR”); 
utilizing by the processor the one or more feature landmarks to classify a 

Beard and Hair may be mapped to two categories of hair.
As an example, the recited “avatar . . . hair feature category” is mapped to hair, instead of beard.),; 
selecting, by the processor from an avatar feature database, a 

    PNG
    media_image3.png
    646
    650
    media_image3.png
    Greyscale
  Weise Fig. 4. 

As an example, the “. . . hair avatar feature” [Wingdings font/0xE0] Fig. 4 444.
As an example, the “plurality of . . . hair avatar features” [Wingdings font/0xE0] Fig. 4 432.1-n.
Regarding “based on the classification of the . . . hair user feature,” the selection as shown in Fig. 4 is for hair, not eyes.  The targeted matching is based on the classification of the feature as hair. 
Regarding the limitation related to “that most closely matches,” Weise recites “The correlator 420 may estimate which of a plurality of stored templates of avatar hairstyles is a best fit for the hair detected in the input image 440. The data store 430 may store data representing the hair style templates that the correlator 420 may use for its estimation. The correlator 420 may output data identifying a template that is detected as a best match.”  Weise col. 6 lines 17-30. ), and 
wherein the Weise Figs. 3 and 4.
“Techniques are disclosed for creating avatars from image data of a person. According to these techniques, spatial facial attributes of a subject may be measured from an image representing the subject. The measured facial attributes may be matching to a three-dimensional avatar template. Other attributes of the subject may be identified, such as hair type, hair color, eye color, skin color and the like. For hair type, hair may be generated for the avatar by measuring spatial locations of hair of the subject and the measured hair locations may be compared to locations of hair represented by a plurality of hair templates. A matching hair template may be selected from the plurality of hair templates, which may be used in generating the avatar.”  Weise Abstract.); 
combining by the processor the 
    PNG
    media_image4.png
    452
    735
    media_image4.png
    Greyscale
 Weise Fig. 8.  Fig. 8 shows that a generated avatar is displayed on Fig. 8 850. 
“Techniques are disclosed for creating avatars from image data of a person.”  Weise Abstract.); and 
outputting by the processor the individualized user avatar to a display (Id.).  
Weise discloses “an avatar feature database” as illustrated by Fig. 4 is used for hair, not facial hair. 
Further, Weise does not explicitly disclose receiving by a processor depth information corresponding to multiple user features of a user, wherein the multiple user features correspond to anatomical features of the user; or determining one or more feature landmarks for the user based on the depth information. 
facial hair (Newell discloses “In some instances, the video or still images of the community member may be analyzed to determine physical attributes and/or characteristics of the community member. For example, the community member's height, girth, or other physical dimensions may be determined and/or estimated based on attributes of the video or still images of the community member. In other situations, hair (or even facial hair) color, length, and/or style may be determined. Then, when an avatar template is selected (or potions thereof) for incorporation into a synthesized member avatar, the attributes and/or characteristics of the member avatar can be compared with the identified attributes and characteristics of the community member so that an avatar template more closely resembling the actual community member can be selected. For example, if the community member is relatively short in height, an avatar template corresponding to a shorter person can be selected (rather than an avatar template that corresponds to a very tall person). As another example, if the community member has long braided hair of a particular color, an avatar template having long braider hair of the same color may be selected. (Alternatively, the braided hair may be re-colored to more closely match the actual hair color of the community member.)”  Newell ¶ 101.
There are templates based on facial hair’s color, length, and/or style.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Weise with Newell.  The suggestion/motivation would have been in order to simplify the calculation, because templates would have been used.  Further it would have been a simple substitution for one known element for another that produces predictable results (KSR).  Both hair and facial hair were known and could be selected 
However, Weise in view of Newell does not explicitly disclose receiving by a processor depth information corresponding to multiple user features of a user, wherein the multiple user features correspond to anatomical features of the user; or determining one or more feature landmarks for the user based on the depth information.
Madzhunkov discloses 
receiving by a processor depth information corresponding to multiple user features of a user, wherein the multiple user features correspond to anatomical features of the user; and determining one or more feature landmarks for the user based on the depth information (
Madzhunko disclosing using both depth information and RGB information to enhance the accuracy of landmark detection, stating “In step 1502, IR laser projector 504 may emit structured light, or unstructured general IR illumination. In step 1504, the effect of that light is captured by IR sensors 506a and 506b. At the same time, in step 1506 an RGB image is captured. In step 1508 that image is analyzed to determine whether a face may be present in that image. If no potential face is detected, then in step 1510, the process ends. If a face is detected, then in step 1512, facial landmarks are extracted from the RGB image captured in step 1506. In step 1514, the captured IR image is used to create a depth map. In step 1516, the landmarks extracted from the RGB image are projected onto the depth map created in step 1514. In step 1518, landmarks are in turn extracted from the depth map, using the landmarks projected from the RGB image to enhance accuracy. In step 1520 the landmarks so extracted are passed on for further processing and comparison with stored information about previously recognized faces.”  Madzhunko ¶ 158. ).


Regarding Claim 2, Weise in view of Newell and Madzhunko discloses The method of claim 1, wherein the facial hair user feature is a first user feature further comprising: 
receiving by the processor color information corresponding to the user features (
Madzhunko disclosing using both depth information and RGB information to enhance the accuracy of landmark detection, stating “In step 1502, IR laser projector 504 may emit structured light, or unstructured general IR illumination. In step 1504, the effect of that light is captured by IR sensors 506a and 506b. At the same time, in step 1506 an RGB image is captured. In step 1508 that image is analyzed to determine whether a face may be present in that image. If no potential face is detected, then in step 1510, the process ends. If a face is detected, then in step 1512, facial landmarks are extracted from the RGB image captured in step 1506. In step 1514, the captured IR image is used to create a depth map. In step 1516, the landmarks extracted from the RGB image are projected onto the depth map created in step 1514. In step 1518, landmarks are in turn extracted from the depth map, using the landmarks projected from the RGB image to enhance accuracy. In step 1520 the landmarks so extracted are passed on for further processing and comparison with stored information about previously recognized faces.”  Madzhunko ¶ 158.); 
utilizing by the processor, the color information to classify a second user feature relative to an avatar feature category (Id.); 
selecting, by the processor from the avatar feature database, a second avatar feature from the avatar feature category based on the classification of the second user feature (Weise recites “The correlator 420 may estimate which of a plurality of stored templates of avatar hairstyles is a best fit for the hair detected in the input image 440. The data store 430 may store data representing the hair style templates that the correlator 420 may use for its estimation. The correlator 420 may output data identifying a template that is detected as a best match.”  Weise col. 6 lines 17-30.); and 
combining by the processor the second avatar feature with the avatar representation to generate the individualized user avatar (Weise Fig. 8.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Weise in view of Newell with Madzhunko.  The suggestion/motivation would have been in order to increase the accuracy of detecting landmarks. 

Regarding Claim 15, Weise in view of Newell and Madzhunko discloses A method to generate individualized user avatars comprising: 
receiving by a processor depth information corresponding to a facial feature of a user, wherein the facial feature corresponds to a facial hair feature of the user (See Claim 1 rejection for detailed analysis.); 
detecting by analyzing the depth information by the processor, a location of the facial feature (See Claim 1 rejection for detailed analysis.); 
quantizing by the processor the facial feature, by a category, a type, a subtype, or combinations thereof, into a respective avatar facial feature type (
Weise Figs. 4.
Similarly, the method 500 may identify highlights within image data corresponding to the hair to identify contours of the hair. A relatively small number of highlights may indicate that hair type should be ‘straight,’ whereas a relatively large number of highlights may indicate that hair is ‘curly.’ Similarly, relatively uniform direction of highlights may indicate that hair is ‘straight’ but relative non-uniformity of the highlights may indicate that hair is ‘curly.’ And further, a trained neural network may be used to apply such classifications.”  Weise col. 8 lines 37-55. 
Further, Weise discloses the use of a binary number to indicate the presence of a feature, stating “The glasses detector 342 and the beard detector 344 may generate outputs indicating whether glasses and/or beards are detected in the input image(s) 360. Thus, these detectors 342, 344 may generate binary output signals indicating the presence or absence of these features in the input image(s).”  Weise col. 5 lines 36-42.); 
selecting, from an avatar feature database, avatar facial hair elements from a plurality of avatar facial hair elements to an individualized user avatar based on the respective facial feature type and the depth information (
Newell discloses “In some instances, the video or still images of the community member may be analyzed to determine physical attributes and/or characteristics of the community member. For example, the community member's height, girth, or other physical dimensions may hair (or even facial hair) color, length, and/or style may be determined. Then, when an avatar template is selected (or potions thereof) for incorporation into a synthesized member avatar, the attributes and/or characteristics of the member avatar can be compared with the identified attributes and characteristics of the community member so that an avatar template more closely resembling the actual community member can be selected. For example, if the community member is relatively short in height, an avatar template corresponding to a shorter person can be selected (rather than an avatar template that corresponds to a very tall person). As another example, if the community member has long braided hair of a particular color, an avatar template having long braider hair of the same color may be selected. (Alternatively, the braided hair may be re-colored to more closely match the actual hair color of the community member.)”  Newell ¶ 101.
Madzhunko disclosing using both depth information and RGB information to enhance the accuracy of landmark detection, stating “In step 1502, IR laser projector 504 may emit structured light, or unstructured general IR illumination. In step 1504, the effect of that light is captured by IR sensors 506a and 506b. At the same time, in step 1506 an RGB image is captured. In step 1508 that image is analyzed to determine whether a face may be present in that image. If no potential face is detected, then in step 1510, the process ends. If a face is detected, then in step 1512, facial landmarks are extracted from the RGB image captured in step 1506. In step 1514, the captured IR image is used to create a depth map. In step 1516, the landmarks extracted from the RGB image are projected onto the depth map created in step 1514. In step 1518, landmarks are in turn extracted from the depth map, using the landmarks projected from the RGB image to enhance accuracy. In 
Weise Fig. 4. 
The “avatar feature database” [Wingdings font/0xE0] database that includes Fig. 4 420. 
As an example, the “avatar facial hair elements” [Wingdings font/0xE0] Fig. 4 444.  An element may be mapped to a piece of hair.  After the combination of Newell, the same methodology is applied to facial hair.
As an example, the “plurality of avatar facial hair elements” [Wingdings font/0xE0] Fig. 4 432.1-n.  After the combination of Newell, the same methodology is applied to facial hair.
Regarding “based on the respective facial feature type,” the selection as shown in Fig. 4 is for hair, not eyes.
Regarding “based on . . . the depth information,” the selection as shown in Fig. 4 is based on identifying landmark related to hair, and Madzhunko discloses such identification is at least based on depth information.), 
wherein the selected avatar facial hair elements are those from the plurality of avatar facial hair elements that most closely match facial feature of the user and correspond to a character design framework (Weise recites “The correlator 420 may estimate which of a plurality of stored templates of avatar hairstyles is a best fit for the hair detected in the input image 440. The data store 430 may store data representing the hair style templates that the correlator 420 may use for its estimation. The correlator 420 may output data identifying a template that is detected as a best match.”  Weise col. 6 lines 17-30. After the combination of Newell, the same methodology is applied to facial hair.); and 
generating the individualized user avatar by the processor by combining the avatar facial elements together (
    PNG
    media_image4.png
    452
    735
    media_image4.png
    Greyscale
 Weise Fig. 8.  Fig. 8 shows that a generated avatar is displayed on Fig. 8 850. 
“Techniques are disclosed for creating avatars from image data of a person.”  Weise Abstract.); and 
outputting by the processor to a display the individualized user avatar for display (See Claim 1 rejection for detailed analysis.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Weise with Newell.  The suggestion/motivation would have been in order to simplify the calculation.  Further it would have been a simple substitution for one known element for another that produces predictable results (KSR).  Both hair and facial hair were known and could be selected based on template as taught by Weise and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Weise in view of Newell with Madzhunko.  The suggestion/motivation would have been in order to increase the accuracy of detecting landmarks. 

Regarding Claim 16, Weise in view of Newell and Madzhunko discloses The method of claim 15, wherein the avatar facial feature type is selected, from the avatar feature database, to correspond to the character design framework (Weise Fig. 4.  430 of the figure may correspond to the database.  After the combination of Newell, the same methodology is applied to facial hair.).  

Regarding Claim 17, Weise in view of Newell and Madzhunko discloses The method of claim 15, wherein quantizing by the processor comprises at least one of: 
determining an avatar facial feature shape that is similar to a user facial feature shape (Weise recites “The correlator 420 may estimate which of a plurality of stored templates of avatar hairstyles is a best fit for the hair detected in the input image 440. The data store 430 may store data representing the hair style templates that the correlator 420 may use for its estimation. The correlator 420 may output data identifying a template that is detected as a best match.”  Weise col. 6 lines 17-30.  Weise Fig. 4 shows that the shape of the selected hair template is similar to the hair a person wears in an image.  However, they are not identical. ); 
determining an avatar facial feature color that is similar to a user facial feature color; or 
determining an avatar facial feature size that is similar to a user facial feature size; 
wherein the avatar facial feature shape, the avatar facial feature color, and the avatar facial feature size do not directly match the user facial feature shape, the user facial feature color, or the user facial feature size, respectively (Regarding the limitation related to “that most closely matches,” Weise recites “The correlator 420 may estimate which of a plurality of stored templates of avatar hairstyles is a best fit for the hair detected in the input image 440. The data store 430 may store data representing the hair style templates that the correlator 420 may use for its estimation. The correlator 420 may output data identifying a template that is detected as a best match.”  Weise col. 6 lines 17-30.).  

Regarding Claim 18, Weise in view of Newell and Madzhunko discloses The method of claim 15, wherein quantizing by the processor comprises: 
generating a user mesh corresponding to a three dimensional shape representation of the user's face (“The mapper 120 may retrieve from the data store 130 a mesh model of a face that most closely matches the facial measurements identified by the extractor 100 and may create an avatar from the mesh model and the attribute data. The avatar may be stored in the data store 140.”  Weise col. 2 lines 22-26.); 
wrapping a generic mesh over the user mesh to generate a wrapped mesh (“The mapper 120 may correlate the extracted data points to the mesh model and, when a match is identified, identify a representation of the matching mesh model which has been deformed according to the measured spatial features extracted from the input image(s) F1-F3.”  Weise col. 3 lines 41-46.
The process to deform to match is a process to wrap.); and 
utilizing the wrapped mesh to quantize at least one facial feature to an avatar facial feature type (
“The feature extractor 110 may extract data from the input image(s) F1-F3 representing attributes of the subject's face. The feature extractor 110 may recognize a face from within image content and measure characteristics of the face that correspond to spatial features of the face that are represented in the mesh models of the data store 130.” Weise col. 2 lines 49-55.
Weise discloses the use of a binary number to indicate the presence of a feature, stating “The glasses detector 342 and the beard detector 344 may generate outputs indicating whether glasses and/or beards are detected in the input image(s) 360. Thus, these detectors 342, 344 may generate binary output signals indicating the presence or absence of these features in the input image(s).”  Weise col. 5 lines 36-42.).  

Regarding Claim 19, Weise in view of Newell and Madzhunko discloses The method of claim 1, wherein the facial hair category comprises at least a stubble category, a beard category, a mustache category, a no beard category, or combinations thereof (

    PNG
    media_image2.png
    617
    800
    media_image2.png
    Greyscale
 Weise Fig. 3, showing that there is beard category Fig. 3 344 and 366.).  

Regarding Claim 20, Weise in view of Newell and Madzhunko discloses The method of claim 1, wherein a facial hair type comprises at least a chin strap type, a goatee type, a soul patch type, a brett type, a circle type, a full type, a balboo type, an anchor type, or combinations thereof (
The limitation “a facial hair type” is a dangling limitation, which does not refer back to the independent claim. 
).

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weise et al. (Weise) (US 10452896 B1) in view of Newell et al. (Newell) (US 20190265945 A1).
Regarding Claim 9, Weise discloses A system for generating individualized user avatars representative of a person's likeness and a character design framework (Weise Fig. 3.) comprising: 
a camera for capturing images of a person; and a computer in electronic communication with the camera (
    PNG
    media_image5.png
    337
    703
    media_image5.png
    Greyscale
Weise Fig. 9.), comprising: 
a non-transitory memory component for storing a plurality of graphical features (For example, Weise Fig 4 430.); and 
a processor in electronic communication with the memory and configured to perform the following operations: 
receive the captured images of the person (Weise Fig. 3 360.); 
determine from the captured images a plurality of facial landmarks for the person (
“FIG. 3 illustrates operation of a feature extractor 300 according to an embodiment of the present disclosure. The feature extractor may include a landmark detector 310, a measurement unit 320, an image parser 330 and a plurality of attribute detectors (represented collectively as 340). The landmark detector 310 may identify predetermined facial characteristics from content of input image(s) 360, such as the eyes, nose, mouth, ears, outline of head, etc.”  Weise col. 4 lines 36-52.); 
utilize the plurality of facial landmarks to classify 
a first facial feature by a first category, a first type, a first subtype, or combinations thereof, relative to a first graphical feature category (Weise Fig. 4.) and 
a second facial feature, relative to a second graphical feature category (Weise Figs. 4.), 
wherein the classified first facial feature is a first anatomical feature of the person corresponding to a facial hair characteristic of the person (Weise Fig. 4 344 and 368.) and 
the classified second facial feature is a second anatomical feature of the person different from the facial hair characteristic (Weise Fig. 4 shows facial feature other than beard.  For example, hair or eye.); 

select, from the avatar feature database a second graphical feature from a plurality of graphical features corresponding to the second anatomical feature in the second graphical feature category based on the classification (Weise recites “The correlator 420 may estimate which of a plurality of stored templates of avatar hairstyles is a best fit for the hair detected in the input image 440. The data store 430 may store data representing the hair style templates that the correlator 420 may use for its estimation. The correlator 420 may output data identifying a template that is detected as a best match.”  Weise col. 6 lines 17-30.), 
wherein the second graphical feature is a graphical feature from the plurality of graphical features that most closely matches the second facial feature (Id.), and 
wherein the first facial feature and second facial feature correspond to the character design framework (Weise Fig. 4.); and 
combine the first graphical feature and the second graphical feature together to generate an individualized user avatar (Weise Fig. 4, 8.).  
However, Weise does not explicitly disclose select, from an avatar feature database, a first graphical feature from a plurality of facial hair graphical features in the first graphical feature category based on the classification, wherein the first graphical feature is a graphical feature from the plurality of facial hair graphical features that most closely matches the first facial feature, even though Weise discloses select, from an avatar feature database, a first graphical feature from a plurality of first graphical feature category based on the classification, wherein the first graphical feature is a graphical feature from the plurality of Weise recites “The correlator 420 may estimate which of a plurality of stored templates of avatar hairstyles is a best fit for the hair detected in the input image 440. The data store 430 may store data representing the hair style templates that the correlator 420 may use for its estimation. The correlator 420 may output data identifying a template that is detected as a best match.”  Weise col. 6 lines 17-30.).
Newell discloses a template-based method for facial hair (Newell discloses “In some instances, the video or still images of the community member may be analyzed to determine physical attributes and/or characteristics of the community member. For example, the community member's height, girth, or other physical dimensions may be determined and/or estimated based on attributes of the video or still images of the community member. In other situations, hair (or even facial hair) color, length, and/or style may be determined. Then, when an avatar template is selected (or potions thereof) for incorporation into a synthesized member avatar, the attributes and/or characteristics of the member avatar can be compared with the identified attributes and characteristics of the community member so that an avatar template more closely resembling the actual community member can be selected. For example, if the community member is relatively short in height, an avatar template corresponding to a shorter person can be selected (rather than an avatar template that corresponds to a very tall person). As another example, if the community member has long braided hair of a particular color, an avatar template having long braider hair of the same color may be selected. (Alternatively, the braided hair may be re-colored to more closely match the actual hair color of the community member.)”  Newell ¶ 101.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Weise with Newell.  The suggestion/motivation would have been in order to simplify the calculation.  Further it would have been a simple substitution for one known element for another that produces predictable results (KSR).  Both hair and facial hair were known and could be selected based on template as taught by Weise and Newell.  After the combination of Weise and Newell, both hair and facial hair templates are selected according to Claim 9’s methodology. 

Regarding Claim 10, Weise in view of Newell discloses The system of claim 9, 
wherein the first facial feature classification is based on color (Newell discloses “In some instances, the video or still images of the community member may be analyzed to determine physical attributes and/or characteristics of the community member. For example, the community member's height, girth, or other physical dimensions may be determined and/or estimated based on attributes of the video or still images of the community member. In other situations, hair (or even facial hair) color, length, and/or style may be determined.”  Newell ¶ 101.) and the second facial feature classification is based on shape (Weise Fig. 4.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Weise with Newell.  The suggestion/motivation would have been in order to simplify the calculation.  Further it would have been a simple substitution for one known element for another that produces predictable results (KSR).  Both hair and facial hair were known and could be selected based on template as taught by Weise and 
	
Regarding Claim 11, Weise in view of Newell discloses The system of claim 10, 
wherein classification of the second facial feature comprises the additional operations: 
generate a person mesh corresponding to a three dimensional shape representation of the person's face (“The mapper 120 may retrieve from the data store 130 a mesh model of a face that most closely matches the facial measurements identified by the extractor 100 and may create an avatar from the mesh model and the attribute data. The avatar may be stored in the data store 140.”  Weise col. 2 lines 22-26.); 
wrap a generic mesh over the person mesh to generate a wrapped mesh (
“The mapper 120 may correlate the extracted data points to the mesh model and, when a match is identified, identify a representation of the matching mesh model which has been deformed according to the measured spatial features extracted from the input image(s) F1-F3.”  Weise col. 3 lines 41-46.
The process to deform to match is a process to wrap.); and 
utilize the wrapped mesh to classify the second facial feature within the second graphical feature category (“The feature extractor 110 may extract data from the input image(s) F1-F3 representing attributes of the subject's face. The feature extractor 110 may recognize a face from within image content and measure characteristics of the face that correspond to spatial features of the face that are represented in the mesh models of the data store 130.” Weise col. 2 lines 49-55.).  

Regarding Claim 14, Weise in view of Newell discloses The system of claim 9, wherein the first graphical feature and the second graphical feature, from the avatar feature database, correspond to the character design framework (Weise Fig. 4. After the combination of Weise and Newell, both hair and facial hair templates are selected according to Claim 9’s methodology.).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weise et al. (Weise) (US 10452896 B1) in view of Newell et al. (Newell) (US 20190265945 A1) and Blanz et al. (“A Morphable Model For The Synthesis Of 3D Faces”).
Regarding Claim 12, Weise in view of Newell discloses The system of claim 11. 
However, Weise in view of Newell does not explicitly disclose further comprising subtracting the generic mesh from the wrapped mesh to output an avatar mesh corresponding to an avatar facial shape.  
Blanz discloses The system of claim 11, further comprising subtracting the generic mesh from the wrapped mesh to output an avatar mesh corresponding to an avatar facial shape (Blanz, fig. 2, 
    PNG
    media_image6.png
    183
    512
    media_image6.png
    Greyscale
; the fourth segment as shown in fig. 2 may correspond to the facial shape).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Weise in view of Newell with Blanz.  The suggestion/motivation would have been in order to quickly transfer expressions detected in an image to an avatar through computing. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weise et al. (Weise) (US 10452896 B1) in view of Newell et al. (Newell) (US 20190265945 A1) and Zhang et al. (“Facial Expression Analysis under Partial Occlusion: A Survey”).
Regarding Claim 13, Weise in view of Newell discloses The system of claim 10. 
However, Weise in view of Newell does not explicitly disclose 
wherein the processor is further configured to: 
utilize one or more of the facial landmarks to identify obstructions on the person images; 
generate a person mesh corresponding to a three dimensional representation of the person's face, wherein identified obstructions are removed from the person mesh; and 
utilize the person mesh to generate an avatar mesh, wherein the avatar mesh is used to classify the second facial feature.  
Zhang discloses wherein the processor is further configured to: 
utilize one or more of the facial landmarks to identify obstructions on the person images (section 6.3 Other Features, reciting: 
    PNG
    media_image7.png
    286
    1019
    media_image7.png
    Greyscale
); 
generate a person mesh corresponding to a three dimensional representation of the person's face, wherein identified obstructions are removed from the person mesh (
Id.
Weise in view of Newell teaches a mesh model; after the combination of Zhang, the “restoration” or “recovered” may be done a mesh model. 
“The mapper 120 may retrieve from the data store 130 a mesh model of a face that most closely matches the facial measurements identified by the extractor 100 and may create an avatar from the mesh model and the attribute data. The avatar may be stored in the data store 140.”  Weise col. 2 lines 22-26.
“The feature extractor 110 may extract data from the input image(s) F1-F3 representing attributes of the subject's face. The feature extractor 110 may recognize a face from within image content and measure characteristics of the face that correspond to spatial features of the face that are represented in the mesh models of the data store 130.” Weise col. 2 lines 49-55.); and 
utilize the person mesh to generate an avatar mesh (“The mapper 120 may retrieve from the data store 130 a mesh model of a face that most closely matches the facial measurements identified by the extractor 100 and may create an avatar from the mesh model and the attribute data. The avatar may be stored in the data store 140.”  Weise col. 2 lines 22-26), wherein the avatar mesh is used to classify the second facial feature (“The feature extractor 110 may extract data from the input image(s) F1-F3 representing attributes of the subject's face. The feature extractor 110 may recognize a face from within image content and measure characteristics of the face that correspond to spatial features of the face that are represented in the mesh models of the data store 130.” Weise col. 2 lines 49-55.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Weise in view of Newell with Zhang.  The suggestion/motivation would have been in order to make the expression transfer software more robust, as it can handle the situations where the RGB-D data have defects. 

	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611